﻿On behalf of my Government, I extend to the President my most sincere congratulations on the high honour conferred upon him on his election as President of the thirty-fourth session of the General Assembly. His personal endowments, his experience, and his important contribution, as head of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, to the policy of decolonization, constitute a guarantee of what we are certain will be his effective contribution in presiding over this session. In action taken for decolonization, Venezuela and the United Republic of Tanzania—represented by the President of the Assembly—have made a constant effort, which causes us to welcome Mr. Salim with great pleasure as leader of this Assembly session.
60.	At the outset, I should also like to greet the President of the last session, our distinguished friend, Indalecio Lievano Aguirre, whom I congratulate for his brilliant performance during the previous session.
61.	We congratulate the Secretary-General, who has excelled in his devotion to the solution of the problems affecting the maintenance of international peace and security.
62.	We also greet the new Members of the United Nations and, in particular, the young Republic of Saint Lucia, to which we are united by geographical and historical ties which are destined to become closer in the future.
63.	I bring sincere greetings from Venezuela to all the peoples of the world represented here.
64.	The Government of President Luis Herrera Campins is formulating its international actions on the basis of a realistic policy founded on principles.
65.	We know, from our own history, the political vicissitudes of the peoples of developing countries. We are striving intensely to set up in our country a participatory democracy, where political freedom, social justice and economic progress will find full expression.
66.	To this end, President Herrera Campins is carrying out a vigorous programme designed to realize in Venezuela the principles of an active State which, in a democratic setting, will promote the pluralistic expression of all the creative forces of mankind's freedom. We also zealously promote respect for human dignity and the institutionalization of spiritual, political and economic freedoms in both internal and external policy. The defence and advancement of these principles are essential corner-stones of a democratic State and are the basic objectives of our international policy; they are already deeply rooted in the way our people feel.
67.	My Government is striving to achieve the ideal of human freedom, of men free from fear and poverty, by creating conditions which will enable each person fully to enjoy all rights in all fields.
68.	I hope to outline this afternoon in specific detail Venezuela's point of view on some of the problems of concern to the international community.
69.	I think it would be appropriate to take up, in the first place, questions pertaining to our region, essentially the Caribbean and Andean region. I shall also refer to matters jeopardizing peace and world security, such as the situation in southern Africa, human rights and the new international economic order. I shall pay particular attention to subjects linked with development and international co-operation.
70.	This international Organization is the expression of social and political forces. Its reality and vigour are obvious. Between the level of the international Organization and that of the Member States there are also regional subsystems and organizations which have become very important and a means for co-operation and for controlling conflicts. The strength of these regional organizations and subsystems contributes in turn to the vitality and strength of the United Nations.
71.	Venezuela, at the regional level, has proposed consistent and outward-looking diplomacy and is prepared to do the same at the world level. Co-operation and the prevention and control of conflicts should be the objectives of this outward-looking diplomacy in an interdependent world.
72.	Latin America must perform the role which traditionally belongs to it in the concert of nations. By seeking a Latin American consensus, without a trace of intolerance or exclusiveness, we shall contribute to the strengthening of the United Nations.
73.	Within a realistic perspective, we cannot overlook the specific and peculiar situation of Central America and the Caribbean, of the Andes region and of the north and the south of the continent.
74.	In Central America and the Caribbean a new vitality has been gathering strength, the evolution of which should guarantee for all the world to see the right of every country, no matter how small or weak, freely to choose its own path to prosperity, free from pressures or attempts to establish hegemony or spheres of influence.
75.	In the area, we wish to see the establishment of regimes which are the true expression of the will of the people and which will advance the social and economic progress of the countries there. For us, the means to the institutionalization of freedom is representative democracy, and we believe that no effort should be spared to permit the necessary transformation to proceed by non-military and peaceful means.
76.	It is our conviction that, for a representative democracy to function, it is necessary to delve into the field of social reforms which will lead to real popular participation. These objectives are shared by the Andean group of countries and by others in the area, we have begun our concerted action and we are determined to develop it with them. With those who do not entirely share these objectives, we wish to seek areas where we are on common ground and to prevent those matters on which we differ from generating tensions or difficulties.
77.	Venezuela is an essentially Caribbean country. We are not indifferent to anything that happens in that area, because therein lies our political and economic security. We have made and shall continue to make major economic efforts to co-operate with the countries of that area. Our financial assistance, in the Caribbean alone, already is in excess of $360 million a year, particularly in the financing of the oil supply to these countries. These figures do not include our contribution to the special fund of the Organization of Petroleum Exporting Countries [OPEC], whose replenishment and subsequent consolidation and expansion Venezuela will seek at the meeting of that organization next December in Caracas.
78.	Venezuela is aware of the role which history expects it to play in the geopolitical sector where it lies, as a consequence of the stability of its democratic regime, its status as an oil-exporting country and its participation in the Andean group.
79.	In the Caribbean, muffled sounds are being heard which seem to augur the emergence of other ideologies that might make sister nations pawns in strategic power-plays, against their will. Venezuela is prepared to promote measures conducive to the political normalization of the area. As already stated, we are convinced that in our foreign policy we must proceed with the utmost realism and must develop with all nations constructive relations on the basis of sincerity, reciprocity and tangible demonstrations of goodwill.
80.	We welcome and support the decolonization process in the Caribbean. We wish to emphasize that our objective is to develop the best relations with the new countries.
81.	For us to have a fruitful dialogue, in our opinion, we must necessarily first achieve Latin American integration. We have left behind us the rather naive illusions which ruled our first attempts at integration, which we imagined could be immediate and general. Nevertheless, today Venezuela is convinced that Latin American integration is feasible provided we act with realism, with respect for the magnitude and complexity of the problems to be surmounted for integration to be achieved; provided that we realize that our people will need to make an effective mental and psychological effort; and provided that this process is approached, in the light of experience, as a concentration of efforts at integration by the various sub regions which make up Latin America.
82	A start has been made on a new phase which I feel is important and beneficial for the Latin American community and for the inter-American system. I am referring to the concerted action by the Andean countries with regard to foreign policy, which was agreed upon by the Presidents of Bolivia, Colombia, Ecuador, Peru and Venezuela at Cartagena, Colombia, on 28 May of this year. This initiative was taken on a purely experimental basis Having noted the solid progress we had made in our economic integration, we decided to explore the possibilities of acting jointly in the political field, without any formal obligations or commitments.
83	At first sight, it seems surprising that consensus among us should have been reached so easily and naturally on all the matters we have taken up But if we stop to think about it, we shall realize that there is nothing surprising in our coming to the same conclusions, we who share a deep-rooted and sincere faith in the principles which are the foundations of the regional system: Latin American solidarity; our vocation for the effective application of democracy; and our conviction that the primary responsibility of every State is to promote social justice and well-being for all its citizens in freedom and with their participation.
84.	I believe that the initiative I have mentioned contributed to clearing the way for the solution of the conflict in Nicaragua.
85.	I do not claim to draw conclusions from a process which has only just begun; yet I cannot help thinking that, since we have been able to prove that the united voice of five Republics carries far more weight than the sum of those voices, then how much more weight would a united Latin American voice carry. I hope the day is near when that voice will resound within these wails.
86.	Time and again we have witnessed an almost reflex reaction, namely, invoking the principle of non-intervention by way of exorcism to silence any mention of the principles of the Charter. I would not wish to leave the slightest doubt as to the paramount importance of the principle of non-intervention, which Venezuela recognizes, since it is the essential basis for the civilized coexistence of States and the defence of the weak when confronted with the whims of the powerful. It is our firm conviction that no country, nor any group of countries, has the right to interfere in the internal affairs of others or to try to impose ideologies or forms of government on another. But we cannot assent to this principle being falsely bandied about in an attempt, by silence or ambiguity, to make us accomplices to the suppression of freedom or the trampling of human rights or to prevent this Organization, with all its authority, from supporting the historical processes and the social forces which are moving towards the attainment of the principles proclaimed in their own fundamental instruments, towards democracy, equality and economic and social justice.
87.	Only a few days ago Venezuela, as an observer country, attended the Sixth Conference of Heads of State or Government of Non-Aligned Countries. There, in Havana, I had occasion to express the hope of my Government that the non-aligned movement would continue to preserve its unique features which have been characteristic of it since the African-Asian Conference, held at Bandung in 1955, and the first non-aligned Conference, held in Belgrade in 1961.
88.	As the spokesman of a people that prides itself on having no race, because we are of all races, I then pledged—and I confirm it here—the unrestricted and unqualified support of Venezuela for all actions designed to eradicate the abominable aberration of racism. I therefore consider that our repudiation and condemnation of racism in all its forms must be expressed with added vigour and more categorically than ever, especially against that crime which adds insult to injury by presuming to institutionalize racism as a system, as is happening in South Africa with apartheid.
89.	This is also an appropriate occasion to confirm Venezuela's absolute support for the aspirations to freedom and dignity of the peoples of Namibia and Zimbabwe.
90.	History has shown us that freedom is rarely a gift; it almost always comes after a constant battle to win it and defend it. In that battle there can be no respite for us who, because we are not super-Powers, can ensure our freedom only by our joint effort and with our resolute opposition to the predominance of hegemonies, imperialisms or blocs, which would attempt to suppress our sovereignty and our national identity, as well as our solidarity with and support for all peoples that are striving to acquire, preserve or retrieve their right to freedom, independence and self-determination. Only on this basis will it be possible to solve the conflicts and tensions which in the Middle East, South-East Asia, Africa and anywhere else in the world bar the way for mankind to advance in its quest for peace and the well-being of all.
91.	We think that a human being cannot be coldly considered in terms of the antagonistic systems which brought about the crystallization of the policy of blocs.
92.	We know that political freedom is illusory when there is economic exploitation. So far, regrettably, the efforts we have made as third-world countries to attain a more just situation in our economic relations with the industrialized countries have been frustrated by their short-sightedness and intransigence. They are seemingly determined to demonstrate to the developing countries a truth of which Venezuela is already convinced: that significant concessions can be won only from positions of power and that the only form of power in the hands of countries that are producers of raw materials and consumers of industrial products is concerted action and solidarity, as the experience of the oil-producing countries has shown.
93.	Such action inspired by solidarity is more forceful and proves to be more effective when the request of justice from the outside world is borne out by a climate of genuine social justice at home.
94.	As regards the subject of energy, it is reassuring to observe that there is an increasingly better understanding of the difficult situation in which the international community finds itself. Airy and even irresponsible accusations against OPEC have lost credibility. The Governments of industrialized countries are beginning to concentrate their attention on measures to reduce excessive consumption, thereby being able to act on the demand for oil. As a country member of OPEC, Venezuela views this as a highly positive evolution and as the best point of departure to devise instruments for effective conservation policies which will allow for an extension of the transition period to alternate sources of energy which are renewable and non-polluting and also to speed up scientific research for their swift use.
95.	The Government of Venezuela realizes that many developing countries are undergoing a particularly difficult situation in the present circumstances. It has acted and is prepared to act so as to contribute, in keeping with the requirements of the moment, to ensure oil supplies for those countries and lessen the financial burden due to its higher cost. This is a fundamental premise of the foreign policy of my country, one which as always had the widest national consensus. On the other hand, it is evident that the problems of those countries are essentially the results of structural imbalances which affect the world economy. Compliance with the doctrine of international social justice carries with it an obligation to support the less fortunate developing countries in the improvement of their international bargaining position. The individual weakness of the developing countries vis-a-vis the industrialized nations causes us to take a firm stand in the collective struggle of our countries to secure a just participation in the world economic system.
96.	Venezuela has reiterated in various forums its support for the idea of holding within the United Nations a new round of international economic negotiations including the subject of energy. This new dialogue must avoid the pitfalls along the way. The ability to do that will depend on the extent to which the industrialized countries show a positive political will to achieve concrete and meaningful results in the improvement of international economic relations.
97.	The deep-seated economic disarray that affects the international economy provides us with an opportunity to build a new international economic order in which the legitimate claims of the developing countries will be fully met. We must face our common problems with courage, seeking just and rational solutions. The gravity of the present crisis and economic interdependence make this necessary. The alternative is that we shall be forced into accelerated and irreversible deterioration with unforeseeable consequences.
98.	Some of the negotiations under way, such as those concerning the Common Fund for the Integrated Programme on Commodities6 and those on science and technology, have produced results that, unfortunately, still appear on the whole to be very slim and almost imperceptible in terms of the establishment of the new international economic order,
99.	At the recent session of the Committee of the Whole Established under General Assembly Resolution 32/174, there was again evidence of a lack of the political will that could have enabled us to reach genuine agreements on the issues included in its programme of work. In this context, the proposal of the Group of 77-based on a resolution of the Sixth Conference of Non-Aligned Countries—acquires particular significance in the new global North-South negotiations.
100.	Present circumstances demand that we establish an atmosphere of mutual trust and proceed with a sense of urgency. The 1980 special session of the General Assembly must achieve a break-through in the North-South negotiations by bringing about substantive results for the start of the new international economic order. While such results would provide real opportunities to the developing countries by establishing interdependence based on justice and equity, the entire community of nations would also unquestionably stand to gain from the new impetus given the world economy, as has been fully recognized.
101.	We of the developing countries are prepared to assume our responsibilities. We trust that the developed countries will also assume theirs. We are determined to intensify our co-operation on the basis of collective self-reliance. Efforts we have made among ourselves, particularly in Mexico City, Buenos Aires, Arusha, Manila, Havana and now here in New York, have been given a vigorous and growing impetus to produce meaningful and concrete results without delay. This does not exempt the wealthy countries from their obligations to the developing countries; on the contrary, it emphasizes them. South-South co-operation is an indispensable complement to North-South cooperation and must help the latter acquire effectiveness and innovative strength.
102.	As the President of my country Luis Herrera Campins said when he addressed a recent meeting of the Latin American Economic System, at the very beginning of his term of office:
"Despite its difficult economic situation, its precarious social stability and its slow democratic progress, Latin America today is in fact the part of the developing world where there is the widest agreement on goals, more convergence towards them and the greatest probability of success in achieving those ends, at least in part. In spite of the distances that separate us from the industrialized world, there is a kind of premonition that the tide of progress of Western civilization, which at one time had begun to flow in a circle from the Mediterranean to the West, is today bearing in a clear southerly direction, towards Latin America,"
103.	The menace of the crisis that occurred in 1914, which Churchill with keen perspicacity called a "world crisis', continues to threaten us. Hope for its disappearance is deep-rooted in the thinking of all mankind, of men of every rank and condition, seeking ways for peaceful and useful coexistence.
104.	Between the two World Wars, mankind, far from realizing the dream of peace, witnessed the emergence of the two most powerful dictatorships the world had ever known, dictatorships that made their influence felt on men's bodies and on their souls.
105.	Despite the fact that nearly half a century has elapsed since the 1945 peace and the foundation of the United Nations, we are still hoping for the establishment of a just and necessary new order.
106.	The conflict did not end in 1945, nor did it begin in 1914. Its causes and tensions came from the past. They did not end when the guns were silenced, nor were they resolved. A new consciousness prevailed, foretelling a new political and social objective. Already then there was an obvious need to replace the old world order with a new order that would be more sincere and stable, more just and provident.
107.	Recent times have witnessed continuous commotions, ruptures, violence and wars, blatantly revealing just how precarious the situation was and how stubborn the basic facts, tensions and divergencies.
108.	After undergoing two terrible periods of global war, mankind knows therefore that it is not possible to secure peace by means of mere military, political and economic might; it knows that international order cannot be guaranteed by the hegemonies of the superpowers. There are no perpetual hegemonies in the history of man. Predominant Powers come and go; they have been and are the products of their times. The new international order can be built only on just relations among peoples. As long as the nations that benefit from the present international order because of their might fail to realize that such a situation Is not eternal, the world will continue to live under the burden of the threat of war.
109.	This Organization, it is often said, came into being because of the grief of a world devastated by war and as a response to the universal aspiration for peace.
110.	It is a contradiction in terms to seek a genuinely new international order while maintaining the existence of hegemonies.
111.	International social justice must be the foundation of the new order. Basically this implies two things: first, a realization that greater power does not confer greater rights, but rather increasing duties that entail the correction of existing imbalances in the present international order, secondly, a larger share for the developing countries in the decision-making process in international affairs.
112.	Venezuelan policy, as I said at the outset, is inspired by a profound respect for human beings and peoples. The essential characteristic of human dignity is freedom—the greatest gift of the Creator to human beings in the natural order of things. Freedom is realized by means of the social organization of people and by democracy which guarantees and secures the most varied participation as is necessary. The essential characteristic of the dignity of nations is independence, which, in the international order, means that peoples are not there to be made into instruments but to be respected, regardless of their military or economic power, because sovereignty is not divisible, nor does it depend on the size or wealth of nations, but on the courage which in any part of the world is used with honest sincerity to defend justice.
113.	Venezuela was the cradle of the emancipation of Latin America. Our continent has been and is the continent of hope. To all the peoples represented here and to grieving mankind anxiously yearning for freedom, peace and justice, I leave the brotherly solidarity of Bolivar's country.
